Citation Nr: 1742665	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  AMVETS


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to June 2009, including two tours in Iraq and one in Afghanistan.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In February 2014, the Veteran failed to appear for a hearing he had requested before RO personnel.  In addition, although the Veteran was notified of the date and time of a requested video conference hearing before a Veterans Law Judge, which had been rescheduled once already, he did not appear for the hearing, contact VA to reschedule again, or provide good cause for his failure to appear.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

Regarding the Veteran's psychiatric claim, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed only that issue, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).

In January 2017, after certification of this appeal to the Board in June 2014, VA received a request from AMVETS to withdraw as representative for the Veteran for his VA claim.  AMVETS enclosed a copy of the January 2017 letter sent to the Veteran, explaining that AMVETS was unable to assist the Veteran because he had failed to disclose having a pending appeal or claim at the time he appointed AMVETS as his representative.  However, once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion.  See 38 C.F.R. § 20.608 (2016).  The Board finds the January 2017 correspondence from AMVETS fails to identify good cause for withdrawing services to the Veteran.  Moreover, in August 2017, AMVETS submitted to VA an informal hearing presentation offering additional argument on the Veteran's behalf in support of his claim.  Thus, AMVETS remains the appointed representative for the purposes of deciding this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD or other acquired psychiatric disability.  The Veteran's service records document tours of service in Iraq from April 2003 to July 2004, in Afghanistan from November 2006 to March 2007, and again in Iraq from November 2007 to December 2008.  In a January 2009 post-deployment health assessment, the Veteran acknowledged experiencing a blast or explosion, and encountering dead bodies or seeing people killed or wounded (both enemy and civilian) during his deployment.  

In February 2011, the Veteran was afforded a VA examination by a clinical psychologist.  The examiner concluded that the Veteran was exposed to traumatic events during military service, including hostile military activities, during which he responded with intense fear.  While the first criterion for a clinical diagnosis of PTSD was satisfied, the examiner explained that the other elements had not been met because the Veteran did not report symptoms of reexperiencing, avoidance or numbing, or increased arousal.  The examiner concluded that the Veteran did not have any psychiatric disorder.

The RO denied the claim for PTSD in the February 2011 rating decision because the evidence of record, including the contemporaneous VA examination, did not show a confirmed diagnosis of PTSD.  

Subsequently, in June 2011, the Veteran was admitted to the Houston VA Medical Center (VAMC) for psychosis; the discharge diagnosis six days later was bipolar type I disorder, manic; history of PTSD.  

During an outpatient initial assessment with a VA psychiatrist in July 2011, the Veteran stated that he was "not sure what [was] wrong" and that he had been admitted to the Houston VAMC for stress.  He believed he had not had "enough time to cope" after his three deployments because lately he had been feeling angry and anxious; having problems with everyday routines; dreaming about combat and death; having difficulty getting to sleep and waking frequently at night; and finding himself more irritable than usual, moody, and overly sentimental with episodes of crying spells.  The psychiatrist's assessment includes a mental status examination and records the Veteran's reported symptoms involving persistent reexperiencing of the traumatic events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The diagnosis was PTSD; rule out bipolar disorder; possible cannabis use disorder.  However, in subsequent records by the same psychiatrist, the Axis I diagnosis was bipolar disorder; PTSD by history.

Later in July 2011, the Veteran's spouse had called the mental health clinic at Lufkin VA Outpatient Clinic (VAOPC), reporting that the Veteran had not taken his medication for seven days and was "out of control screaming at the top of his lungs and acting out."  He received antipsychotic medication the next day (Risperdal Consta intramuscular injection).  Later that day, a psychiatrist at Burke Center/Mental Health Emergency Center in Lufkin, Texas, notified VA that the Veteran had been admitted on a 48-hour order for detention with a diagnosis of severe manic, bipolar disorder on commitment.

In July 2011, the Veteran filed a claim for service connection for bipolar disorder and psychosis.  In a January 2012 rating decision, the RO denied the claim for "psychosis (also claimed as bipolar disorder)" because neither disorder was diagnosed and/or treated during military service and the evidence of record failed to show that either was related to his military service.  The Veteran was not afforded a VA examination in connection with his July 2011 claim.

In a November 2012 statement of the case (SOC), the RO continued to deny the claim for service connection for PTSD because although the Veteran had identified "confirmed in-service stressors," neither VA treatment records nor the February 2011 VA examination report showed a confirmed diagnosis of PTSD.  The SOC again recognized the Veteran's prior VA admission for psychosis/bipolar disorder and noted that the most recent VA treatment records showed treatment for schizophrenia.  The SOC concluded that in the "absence of a confirmed clinical diagnosis either on examination or medical treatment records, service connection must be denied."

In January 2016, the Veteran failed to report for a fee-basis VA psychological examination.  Contemporaneous VA treatment records reflect that the Veteran was staying at a shelter and working with VA staff to obtain stable housing. 

In this case, the Veteran's claimed military stressor is confirmed by his service treatment and personnel records.  Whether the event satisfies the diagnostic criteria to support a diagnosis of PTSD; and whether any current PTSD, bipolar disorder, schizophrenia, psychosis NOS, substance-induced psychotic disorder, or other acquired psychiatric disorder is related to the Veteran's military service; are determinations that must be made by a qualified medical professional.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (the Board cannot render its own independent medical judgments).

On remand, the AOJ should provide the Veteran a VA examination by a psychiatrist or psychologist to obtain a medical opinion to determine whether any current psychiatric disability is related to his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (explaining when VA is required to obtain a VA medical examination or medical opinion).

Regarding the examination to evaluate the claimed psychiatric disability(ies), the Board notes that the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  The Veteran's service connection claim for PTSD was received in June 2010.  As the provisions of the interim final rule only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims certified to the Board prior to that date.  Accordingly, the AOJ must instruct the VA examiner to use the DSM-IV diagnostic criteria when evaluating the Veteran.

Prior to arranging for a VA examination, the AOJ should request and obtain outstanding treatment records, including treatment records from the Long Beach VAMC and related clinics dated since January 2016 and other private treatment records the Veteran has already identified as detailed below.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  The AOJ should also give the Veteran an opportunity to provide any private treatment records pertinent to his claims or to submit a VA Form 21-4142 (Authorization and Consent to Release Information) to allow VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) treatment records from the Long Beach VAMC and related clinics dating since January 2016;
b) records of treatment from Los Angeles County/USC Medical Center dated in August 2017;
c) treatment records from the Los Angeles County Jail dated in August 2017;
d) all records of psychiatric treatment from Burke Center/Mental Health Emergency Center in Lufkin, Texas; and
e) any other records identified by the Veteran pertinent to the claim for a psychiatric disorder.

2.  After completing the above development, arrange for a VA examination by psychiatrist or psychologist to evaluate the Veteran's claimed acquired psychiatric disability, to include PTSD, bipolar disorder, schizophrenia, psychosis NOS, and substance-induced psychotic disorder.  The electronic claims file (in VBMS and Virtual VA) and a complete copy of this Remand, which contains a brief summary of the evidence of record, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished, to include any psychological testing, and reports of any testing should be associated with the examination report. 

Based on the date of the Veteran's claim, the examiner is advised that the examination must use the diagnostic criteria from DSM-IV.

After reviewing the claims file and examining the Veteran, the examiner should identify all psychiatric disorders found on examination.  With respect to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability had its onset during service, or is otherwise medically related to service.

In addition, for any psychoses found on examination, the examiner the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, manifested to a compensable degree within one year of the Veteran's June 2009 separation from service, or is otherwise medically related to service.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the examiner must consider the Veteran's confirmed military stressor that involved experiencing a blast or explosion, and encountering dead bodies or seeing people killed or wounded (both enemy and civilian) during his final deployment in Iraq.  The examiner should explain whether any diagnosed PTSD or other acquired psychiatric disability (diagnosed in accordance with DSM-IV) is attributable to that event.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted in full, the Veteran and his representative, if any, should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




